Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the storage medium may be interpreted as transitory medium which render the subject matter of the claim non statutory.   
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16, 22, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, claim 12 recites: 
“A method for processing Integrated Access and Backhaul (IAB) node information in an IAB network, the method comprising: after a first IAB node in the IAB network completes connection handover and/or connection reestablishment from a third IAB node to a fourth IAB node, transmitting, by the third IAB node, downlink data delivery status information to an IAB Donor node”.
In the above claim, the term ”and/or” has the connotation of having both connection handover and connection reestablishment, which is confusing because it implies that transmitting, by the third IAB node, downlink data delivery status information to an IAB Donor node is made twice, once for the handover and once for the connection reestablishment, which make no sense. Furthermore, first, third and fourth IAB nodes are indicated, which suggest that a second IAB node is either missing from the claim, or is not involved in the handover and/or reestablishment, this raises a doubt to the “topology” of the IAB nodes  before and after the handover or reestablishment has taken place.  
Therefore, the meaning of the claim as whole is ambiguous, and it is not clear what is the subject matter sought to be patented.
Dependent claims 13-16 and 27 are rejected for at least the same reasons.
Regarding claim 15, claim 15 specifies the limitation of: 
“the downlink data delivery status information is transmitted through at least one of: a Radio Resource Control (RRC) signaling message between the IAB node and the IAB Donor, an F1-Access Point (F1-AP) message between the IAB node and the IAB Donor, and an Adapt layer control message between the IAB node and the IAB Donor” Emphasis added.
The limitation “the IAB node” in the above limitation lacks clear antecedent basis. It is not clear to what IAB node is referred to among, the first third and fourth IAB nodes. This render the meaning of the claim indefinite.
Regarding claim 17, claim 17 recites: 
“An apparatus for processing Integrated Access and Backhaul (IAB) node information in an IAB network, applied to a second IAB node in the IAB network, and the apparatus comprising a processor configured to execute a computer program to perform the operations of the method as claimed in claim 1”. Emphasis added.
Claim 17 refers to an IAB network, and second IAB node. However, claim 17 depend from claim 1, whereas, claim 1 already recites “the IAB network”, and  “the second IAB node”. stated differently, claim 17 is lacking antecedent basis with regard to IAB network, and second IAB node.
Regarding claim 22, claim 22 recites:
”An apparatus for processing Integrated Access and Backhaul (IAB) node information in an IAB network, applied to an IAB Donor node in the IAB network, and the apparatus comprising a processor configured to execute a computer program to perform the operations of the method as claimed in claim 6”.
Claim 22 refers to an IAB network and IAB Donor node. However, claim 6 from which claim 22 depends, already recites “the IAB network” and “an IAB Donor node”, therefore antecedent basis is lacking, which render the meaning of the claim indefinite.
Claim 27 recites: 
“An apparatus for processing Integrated Access and Backhaul (IAB) node information in an IAB network, applied to a third IAB node in the IAB network, and the apparatus comprising a processor configured to execute a computer program to perform the operations of the method as claimed in claim 12”.
Claim 27 refers to an IAB network and a third IAB node  . However, claim 12 from which claim 27 depends, already recites “the IAB network” and “ the third IAB node”, therefore antecedent basis is lacking, which render the meaning of the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R2-1810208. Hereinafter referred to as R2.
Regarding claim 1, R2 discloses a method for processing Integrated Access and Backhaul (IAB) node information in an IAB network (see figure 1, which is identical to the figure 3 of the instant Application) , the method comprising:
 receiving, by a second IAB node, notification information transmitted by a first IAB node, wherein the notification information comprises at least one of: notification information for notifying a connection handover event and/or a connection reestablishment event, (section 2.1.1)
R2 discloses sending a PDCP polling from IAB donor to the UE via a multi-hop IAB backhauling delivery, see figure 1, and  section 2.1.2 last paragraph, (Claimed instruction information for instructing to perform Packet Data Convergence Protocol (PDCP) status reporting).
Regarding claim 2, R2 discloses performing handover from node C to node D before triggering PDCP recovery, see figure 1, section 2.1.2. (Claimed before receiving, by the second IAB node, the notification information transmitted by the first IAB node, further comprising: performing, by the first IAB node in the IAB network, connection handover and/or connection reestablishment from a third IAB node to a fourth IAB node).
Regarding claim 3, R2 discloses sending a PDCP polling from a IAB donor to a UE through a multi-hop IAB backhauling delivery, see Figure 1, and section 2.1.2 last paragraph. (Claimed after receiving, by the second IAB node, the notification information transmitted by the first IAB node, further comprising: notifying, by the second IAB node, a User Equipment (UE) connected to the second IAB of the notification information). 
Regarding claim 4, R2 disclose receiving the notification information through an interface between IAB nodes, see figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over R2.
Regarding claim 5, R2 does not explicitly specify notification information to the UE through at least one of: exchange of an RRC layer signaling separately with respective UE, and notification through a broadcast channel. However, notification of reestablishing a connection to a UE is notoriously known in the 3GPP signaling. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use known handover/reestablishment signaling using known broadcast or RRC layer signaling to conform with the signaling standards. 
Regarding claim 17,  claim 17 as best understood (see 112 2nd rejection) is an implementation of method claim 1 using a processor with executable computer program. implementing a method using a processor with executable instructions is notoriously known in the art. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement the method as indicated with regard to claim 1, using a processor with instructions, because that is the most cost efficient approach to implement the method, by eliminating hardware design time and cost.

Allowable Subject Matter
Claims 6-11 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form pPTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                         6/9/2022